                            Director of Public Prosecutions
                                     Western Cape




                                                                        Ref No: 10/2/8 – 7/21
                                                                        Enquiries: Ms J Pienaar


   CAPE TOWN
  Regional Office      U.S. Department of Justice
                       Criminal Division, Office of International Affairs
Tel: +27 21 487 7000   1301 New York Avenue NW
Fax: +27 21 487 7167   Washington, DC 20530

   NPA Building
                       For attention: T Burroughs / A Weiner
 115 Buitengracht
       Street
    Cape Town          Dear Sir
       8000
                       DETENTION OF FUGITIVE RICCARDO SPAGNI
    P/Bag 9003         [MAITLAND CAS 328/08/2021]
    Cape Town
       8000
    South Africa       Your correspondence with case reference 3:21-mj-4149 dated 1 August
                       2021 sent by electronic mail refers.
 www.npa.gov.za

                       A. INTRODUCTION

                       1 I provide this letter in support of the request that the Court detain fugitive
                          Riccardo Spagni a/k/a Ricardo Spagni, and in response to certain
                          assertions in Spagni’s bail motion.


                       2 The complainant in the matter is Cape Cookies CC (“Cape Cookies”).
                          Cape Cookies is a Close Corporation registered in terms of the Close
                          Corporation Act, Act 69 of 1984 of the Republic of South Africa (RSA).
                          Cape Cookies operates a biscuit manufacturing and marketing business
                          from their business address in Maitland, Cape Town within the RSA.




                                  Justice in our society, so that people can live in freedom and security
           Case 3:21-mj-04149 Document 13-1 Filed 08/04/21 Page 1 of 8 PageID #: 142                        Page 1 of 8
            3 Spagni was employed by Cape Cookies as the Information Technology
                Manager (IT Manager) of the business, for the approximate period 1
                October 2009 to 8 June 2011 at which time his employment relationship
                with Cape Cookies was terminated by mutual agreement. Shortly after
                Spagni’s departure from the business the crimes were discovered.


            B. PROCEDURAL HISTORY OF THE CASE PRIOR TO ENROLLMENT


            4 In November 2011 Cape Cookies laid a complaint with the South African
                Police Service (SAPS) and the SAPS registered an enquiry into the
                complaint received from the complainant.


            5 Once the initial investigation was completed in August 2012, SAPS
                decided to register a criminal docket.


            6 On 13 September 2012 Spagni was arrested and formally warned of the
                charges by the SAPS investigating officer.


            7 The State Prosecutor did not enrol the matter at the time of Spagni’s
                arrest by the SAPS in September 2012, as further investigation was
                required.


            8 The SAPS have an investigative function and do not have the authority
                to make decisions on the merits or demerits of a complainant’s
                complaint and SAPS can thus not determine to “nolle prosequi” a matter,
                only the National Prosecuting Authority (NPA) has such a discretion.


            9 No decision nolle prosequi has ever been taken in respect of this matter.
                The case was, however, not enrolled in September 2012 by the State
                Prosecutor and was referred back to the SAPS due to the investigation
                being incomplete.


            10 The SAPS investigation was completed in August 2017 and the NPA
                was then satisfied that there was a prima facie case against Spagni.


                     Guided by the Constitution, we in the National Prosecuting Authority
                      ensure justice for the victims of crime by prosecuting without fear
                    favour or prejudice and by working with our partners and the public to
Case   3:21-mj-04149 Document 13-1 Filed    s o l v08/04/21
                                                   e a n d p r e v ePage   2 eof 8 PageID #: 143
                                                                     nt crim
                                                                                               Page 2 of 8
                The SAPS investigating officer was instructed to trace Spagni. Initially
                Spagni could not be traced. On that basis and at the formal request of
                a prosecutor, a J50 warrant for his arrest was authorised by a
                magistrate. SAPS took steps to arrest Spagni but before they could do
                so, Spagni presented himself at court on 24 August 2017.


            C. ENROLMENT AND WARNED TO APPEAR IN COURT


            11 Spagni appeared in Cape Town District Court on 24 August 2017 as a
                result of a summons that was served on him in person at Court 16 on
                24 August 2017. The warrant was cancelled and filed in the docket.


            12 At Spagni’s first appearance on 24 August 2017 he was released on his
                own recognizance and warned to appear on the next date of
                appearance. Spagni was warned to return to the Court on the date
                stipulated by the Court and to remain present until his case is called.


            D. TRANSFERRED TO THE REGIONAL COURT FOR TRIAL


            13 Spagni’s matter was transferred from the District Court in Cape Town to
                the Regional Court in Cape Town due to fact that the District Courts in
                SA have limited jurisdiction and the offences with which Spagni was
                charged, attract heftier sentences.


            14 It is to be noted that the statutory offence (of contravening the Value
                Added Tax Act) is preferred as an alternative charge to the main charge
                of common law fraud.        This less serious statutory offence, not the
                offence of common law fraud, provides for a sentence of 60 months
                imprisonment.


            15 Spagni appeared in Cape Town Regional Court for the first time on 30
                October 2017. Spagni was released on his own recognizance and
                warned by the Court to return on a specified future date.




                     Guided by the Constitution, we in the National Prosecuting Authority
                      ensure justice for the victims of crime by prosecuting without fear
                    favour or prejudice and by working with our partners and the public to
Case   3:21-mj-04149 Document 13-1 Filed    s o l v08/04/21
                                                   e a n d p r e v ePage   3 eof 8 PageID #: 144
                                                                     nt crim
                                                                                               Page 3 of 8
            16 This was the process followed by the court until Spagni’s non-
                appearance in the Cape Town Regional Court on 7 April 2020.


            E. STRONG PRIMA FACIE CASE


            17 Throughout Spagni’s appearances in the Cape Town Regional Court,
                he was represented by an experienced criminal defence lawyer, Mr
                Keith Gess.


            18 At no stage did Spagni or his legal representatives make
                representations to the State Prosecutor that the evidence against him is
                of such a poor quality that the decision to prosecute should be revisited.


            19 There was also never any application to have the criminal proceedings
                permanently stayed as a result of undue delay or for lack of a prima facie
                case against Spagni.


            20 The allegation that the prosecution would not be able to prove that
                Spagni was the holder of the four bank accounts into which Cape
                Cookies paid the monies due to the fact that the opening documents of
                these four accounts were destroyed in a fire, is not correct. In fact,
                ABSA bank has provided electronic records indicating that the fugitive
                was the account holder of these four accounts.


            F. TRIAL COMMENCED


            21 The trial commenced in the Regional Court on 22 August 2019 and
                Spagni pleaded not guilty to all counts and gave no plea explanation.


            22 The trial continued on 11 and 12 September 2019 and on 20 and 22
                November 2019, and evidence was presented to Court.1




            1The matter was postponed for two days, from 20 November 2019 to 22
            November 2019, and was not enrolled on 21.11.2019.
                     Guided by the Constitution, we in the National Prosecuting Authority
                      ensure justice for the victims of crime by prosecuting without fear
                    favour or prejudice and by working with our partners and the public to
Case   3:21-mj-04149 Document 13-1 Filed    s o l v08/04/21
                                                   e a n d p r e v ePage   4 eof 8 PageID #: 145
                                                                     nt crim
                                                                                               Page 4 of 8
            23 On 22 November 2019 Spagni was again released on his own
                 recognizance and warned by the Court to appear on 7 April 2020 and to
                 remain present until his case was called. Spagni was also informed by
                 the Court that the matter would proceed on 8 April 2020 as well as 19
                 and 20 May 2020.


            24 It is significant to note that it appears the petition for non-immigrant
                 worker on behalf of Spagni was received in the United States on 28
                 September 2020 and reflects a notice date of 7 October 2020. 2 At the
                 very same time in South Africa, Spagni was presenting medical
                 certificates to the Regional Court, Cape Town, that he was unable to
                 travel and that to do so would be life-threatening.


            25 In other words, the application was being made for him to travel as non-
                 immigrant worker to the United States of America, whilst trial days were
                 lost on account of his not being able to travel from Plettenberg Bay to
                 Cape Town (a distance of 520km), which commute would not entail
                 crossing any international borders and which did not necessitate air
                 travel.


            26 At no stage was his decision to travel to the United States or to apply for
                 permission to travel as non-immigrant worker or the need to expedite
                 the criminal trial so as to potentially facilitate his freedom to relocate to
                 the United States communicated to the trial Court or the prosecution.


            27 The appearance on 22 November 2019 was the last time Spagni
                 actually appeared in Court.


            G. ABSENCE AT COURT DUE TO COVID RISKS


            28 On 26 March 2020 South Africa was put on national lockdown in terms
                 of the Disaster Management Act, Act 57 of 2002 as a result of the



            2   Document no. 6-3 filed by Spagni.
                     Guided by the Constitution, we in the National Prosecuting Authority
                      ensure justice for the victims of crime by prosecuting without fear
                    favour or prejudice and by working with our partners and the public to
Case   3:21-mj-04149 Document 13-1 Filed    s o l v08/04/21
                                                   e a n d p r e v ePage   5 eof 8 PageID #: 146
                                                                     nt crim
                                                                                                 Page 5 of 8
                worldwide COVID pandemic. Spagni did not appear in Court on 7 April
                2020.


            29 In the absence of Spagni, Mr Gess, for Spagni made medical
                representations.      In light of the medical representations and the
                prevailing COVID situation, it was agreed that the matter be enrolled on
                30 June and that the trial would continue on 8 and 9 October 2020.
                Spagni’s legal representative (Mr Gess) undertook to inform the
                accused of the date.


            30 The matter was however placed on the court roll on 7 October 2020 at
                the request of the legal representative of Spagni.           The Court was
                presented with further medical representations dated 29 September
                2020, indicating that for medical reasons it was not in Spagni’s best
                interest to travel to Cape Town for his court appearance in October.


            31 The matter was postponed in the absence of Spagni to 4 November
                2020 to enable Spagni to provide the Court with a physician’s report on
                his condition and the prospects of Spagni travelling from Plettenberg
                Bay to Cape Town, which is just over 500 kilometres away, in the light
                of his COVID risks.


            32 On 4 November 2020 the matter was enrolled and once again Spagni
                was not at Court. The prosecutor in Cape Town was furnished with
                documents indicating that Spagni could not travel and could not get an
                appointment with Dr Roos (Specialist Physician) to confirm the reasons.


            33 It was then agreed between the parties that the matter be postponed to
                24 and 25 March 2021 and 19 April 2021 for the continuation of the trial
                in the physical presence of the accused. When the dates were set, no
                arrangements had been made for the trial to continue on a virtual
                platform. The Regional Court, Cape Town, was neither equipped nor in
                the practice of conducting criminal trials and the requisite presentation
                of evidence by virtual means at that time. There had also been no


                     Guided by the Constitution, we in the National Prosecuting Authority
                      ensure justice for the victims of crime by prosecuting without fear
                    favour or prejudice and by working with our partners and the public to
Case   3:21-mj-04149 Document 13-1 Filed    s o l v08/04/21
                                                   e a n d p r e v ePage   6 eof 8 PageID #: 147
                                                                     nt crim
                                                                                               Page 6 of 8
                request on behalf of Spagni that the arrangements be made for the
                continuation of the trial by virtual means. Certainly, at no stage were
                either the Court or the prosecution alerted to the possibility that Spagni
                would be in the United States of America or anywhere other than Cape
                Town, South Africa, at that time.         It should be noted that it is a
                requirement of South African Law that proceedings must, in the
                absence of exceptional circumstances, take place in the presence of the
                accused (emphasis added).


            34 On the contrary, the legal representative of Spagni (Mr K Gess) informed
                the Court that Spagni would consult his doctor on what protocol he can
                put in place to ensure that he travels safely from Plettenberg Bay to
                Cape Town to attend the further trial proceedings.


            35 It is astonishing that instead of putting such arrangements in place and
                notwithstanding his alleged medical circumstances, Spagni managed to
                leave South Africa on 21 March 2021.


            H. FAILURE TO APPEAR IN COURT AND NOT TRACEABLE


            36 On 24 March 2021 Spagni failed to appear in court. Mr Gess told the
                Court that he had informed the accused about the court date
                telephonically. He also advised that he had no instructions regarding
                Spagni’s whereabouts and that he was unable to reach Spagni, and that
                his phone was just ringing. The matter was postponed to enable SAPS
                to trace Spagni.


            37 The SAPS were not able to trace Spagni despite attempting to reach
                him at his home address, contact number, and persons including a
                “Kim.”    The SAPS sergeant made an affidavit in this regard and
                requested the State Prosecutor to apply to the magistrate for a warrant
                of arrest.




                     Guided by the Constitution, we in the National Prosecuting Authority
                      ensure justice for the victims of crime by prosecuting without fear
                    favour or prejudice and by working with our partners and the public to
Case   3:21-mj-04149 Document 13-1 Filed    s o l v08/04/21
                                                   e a n d p r e v ePage   7 eof 8 PageID #: 148
                                                                     nt crim
                                                                                               Page 7 of 8
            38 On 19 April 2021 the court was informed that the SAPS could not trace
                Spagni and Mr Gess once again informed the court that he had no
                instructions regarding the whereabouts of the accused. He was allowed
                to withdraw as attorney of record. By this time, according to Spagni’s
                own account, he had already reached the USA on 14 April 2021.




              Yours faithfully




              ACTING DIRECTOR OF PUBLIC PROSECUTIONS: WESTERN CAPE




                     Guided by the Constitution, we in the National Prosecuting Authority
                      ensure justice for the victims of crime by prosecuting without fear
                    favour or prejudice and by working with our partners and the public to
Case   3:21-mj-04149 Document 13-1 Filed    s o l v08/04/21
                                                   e a n d p r e v ePage   8 eof 8 PageID #: 149
                                                                     nt crim
                                                                                               Page 8 of 8
